DETAILED ACTION

Claim Objections
1)
           The dependent claims 2-6 should open with - The apparatus - .      
           The dependent claims 8-19 should open with - The method - . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-19, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 1, 3, 4, 7, 11, 12, 16, recite the term “ms”, as for example, “10 ms” in claim 1.   It is unclear that the term referrers to a duration of time in each of the claims.
Claim 1 is unclear if the elongated product undergoes heating from the first pulse.
Claims 4, 16, recite the term “MPa”, as for example, “0.1-1 MPa” in claim 4.   It is unclear that the term referrers to a pressure.
Claim 4 recites the limitation "the belt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the metal belt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the felt" in line 2 is insufficient antecedent basis for this limitation in the claim
Claim 6 recites the limitation "the wire fabric" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the felt" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the belt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the felt" in line 2 is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the wire fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the felt" in line 3 is insufficient antecedent basis for this limitation in the claim.     
                                                                                                                                              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over Rockmann et al. (U.S. 6,503,372) in view of Laapotti (U.S. 4,976,820).   Rockmann discloses an apparatus, a former assembly for making multi-layered webs from fiber and foam.  The arrangement is disclosed (cols. 6-12) and shown in Figures 4, 6.   The Rockmann apparatus for forming a web is silent on the heating elements and the pressing elements in the web formation.  Laapotti discloses a web making process and apparatus that includes heating and pulse elements in the process of making a paper web product (cols 11-12, Figures 10-11).   It would have been obvious, to one skilled in the art at the time the invention was filed to combine the teachings of Rockmann and Laapotti because the combination would provide a complete apparatus in the process of making a paper web product of multi-layered webs of the Rockmann.   It would have been obvious that the heating of the web include a number of pulses operating at a pressure and a duration optimized to obtain desired product results.   
4)       Claims 7-19, are rejected under 35 U.S.C. 103 as being unpatentable over Rockmann et al. (U.S. 6,238,518) in view of Laapotti (U.S. 4,976,820).  Rockmann discloses a process utilizing a former assembly for making multi-layered webs from fiber and foam.  The method and arrangement are disclosed (cols. 6-12) and shown in Figures 4, 6.   The Rockmann method for forming a web is silent on utilizing the heating elements and the pressing elements in the web formation.  Laapotti discloses a web making process and apparatus that includes heating and pulse elements in the process of making a paper web product (cols 11-12, Figures10-11).   It would have been obvious, to one skilled in the art at the time the invention was filed to combine the teachings of Rockmann and Laapotti because the combination would provide a complete apparatus in the process of making a paper web product of multi-layered webs of the Rockmann.   It would have been obvious that the heating of the web include a number of pulses operating at a pressure and a duration optimized to obtain desired product results. 
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748